     3:17-cv-01560-MGL         Date Filed 08/19/20       Entry Number 213        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 THOMAS JOSHUA HOFFERTH, an                       )   Civil Action No. 3:17-cv-1560-MGL
 individual,                                      )
                                                  )
                                     Plaintiff,   )
                                                  )
                  vs.                             )   JOINT MOTION TO STAY ALL
                                                  )   REMAINING DEADLINES
 JANSSEN PHARMACEUTICALS, INC.;                   )
 JANSSEN, L.P.; JOHNSON &                         )
 JOHNSON; JANSSEN RESEARCH AND                    )
 DEVELOPMENT, LLC,                                )
                                                  )
                                  Defendants.     )
                                                  )


       Plaintiff Thomas Joshua Hofferth and Defendants Janssen Pharmaceuticals, Inc., Janssen,

L.P., and Janssen Research & Development, LLC respectfully move this Court for an Order

staying all remaining deadlines until August 31, 2020. This requested stay applies to all deadlines,

including objections and counter-designations to pretrial disclosures, responses and replies to

motions in limine, and those deadlines contained in the Notice Regarding Jury Selection and Trial

(Dkt. No. 184).



                                  [signatures on following page]




                                                  1
     3:17-cv-01560-MGL       Date Filed 08/19/20     Entry Number 213         Page 2 of 2




 WE SO MOVE AND CONSENT:                       WE SO MOVE AND CONSENT:

 By: /s/E. Hood Temple (with permission)       By:/s/Amanda S. Kitts
 E. Hood Temple                                Amanda S. Kitts
 Federal Bar No. 5269                          Federal Bar No. 9005
 HATFIELD TEMPLE, LLP                          E-Mail: amanda.kitts@nelsonmullins.com
 Post Office Box 1770                          David E. Dukes
 Florence, SC 29503-1770                       Federal Bar No. 635
 (843) 662-5000                                E-Mail: david.dukes@nelsonmullins.com
 ehtemple@htlawsc.com                          NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP
 Attorneys for Plaintiff                       1320 Main Street / 17th Floor
                                               Post Office Box 11070 (29211-1070)
                                               Columbia, SC 29201
                                               (803) 799-2000

                                               Attorneys for Defendants


Dated: August 19, 2020




                                           2
